                                                    UNITED STATES DISTRICT COURT 
                                                       DISTRICT OF MINNESOTA 
                                                                   
    BYRON KENNETH ANDERSON,                                           Case No. 18‐CV‐2959 (NEB/ECW) 
                                                                                      
                       Petitioner,                                                    
                                                                                      
    v.                                                                  ORDER ON REPORT AND 
                                                                           RECOMMENDATION 
    TIM WALZ, Governor; KEITH ELLISON, 
    Attorney General; TONY LOUREY, 
    Commissioner of DHS; and STATE OF 
    MINNESOTA 
     
                       Respondents.1 
     
 
              This is a habeas action brought under 28 U.S.C. § 2241 by Petitioner Byron Kenneth 

Anderson (“Anderson”). [ECF No. 1.] In a Report and Recommendation dated November 

29, 2018 [ECF No. 16 (“R&R”)], United States Magistrate Judge Elizabeth Cowan Wright 

recommended denying the petition. Anderson filed an objection to the R&R. [ECF No. 17 

(“Pet.’s  Obj.”)],  and  the  Governor,  Commissioner  of  DHS,  and  the  State  of  Minnesota 

(“Defendants”) filed a response to Anderson’s objection. [ECF No. 19.] This Court now 

reviews the R&R. 




                                                            
1 Pursuant to Fed. R. Civ. P. 25(d), the Court orders that the following individuals shall 
substitute  their  predecessors  in  office  on  the  case  caption:  Tim  Walz,  Governor,  shall 
replace Mark Dayton; Keith Ellison, Attorney General, shall replace Lori Swanson; and 
Tony Lourey, Commissioner of DHS, shall replace Emily Piper Johnson.  


                                                                 1 
                                                               BACKGROUND 

              Anderson,  a  pro  se  plaintiff,  is  currently  being  civilly  detained  by  the  State  of 

Minnesota  after  a  finding  that  he  is  sexually  dangerous.  See  In  re  Civil  Commitment  of 

Anderson,  No.  A12‐1111,  2012  WL  5476173  (Minn.  Ct.  App.  Nov.  13,  2012);  In  re  Civil 

Commitment of Anderson, No. A06‐2008, 2007 WL 824019 (Minn. Ct. App. Mar. 20, 2007). 

Prior to his civil commitment, Anderson was convicted of two state court criminal sexual 

offenses—one in Pope County and one in Stearns County. State v. Anderson, 520 N.W.2d 

184, 185–86 (Minn. Ct. App. 1994). Anderson argues that, as part of his plea agreement, 

the state agreed to not pursue civil commitment if Anderson completed an appropriate 

training program while incarcerated. In 2016, Anderson brought a claim in state court to 

revoke his plea agreement. See Anderson v. State, No. A17‐1104, 2018 WL 1997087 (Minn. 

Ct.  App.  Apr.  30,  2018).  The  district  court  dismissed  his  claim  as  untimely  and  the 

Minnesota Court of Appeals affirmed. Id. Then, in October 2018, Anderson filed a Petition 

for Writ of Habeas Corpus with this Court, alleging the government breached the Stearns 

County plea agreement. [ECF No. 1.]2 



                                                            
2 As the R&R notes, this is Anderson’s third time filing a federal habeas petition relating 
to his civil commitment. (R&R at 2); see Anderson v. Dayton, No. 13‐CV‐3152 (DWF/LIB), 
2014  WL  1309143,  at  *3–4  (D.  Minn.  Mar.  31,  2014).  Therefore,  to  the  extent  Anderson 
seeks  to  challenge  his  civil  commitment,  he  must  first  obtain  authorization  from  the 
Eighth Circuit Court of Appeals, as his petition is “second or successive” under 28 U.S.C. 
§ 2244(b). But to the extent Anderson seeks to challenge his criminal conviction in federal 
court,  the  petition  is  properly  before  this  Court  because  he  has  yet  to  challenge  his 
criminal conviction and thus it is not second or successive.  


                                                                   2 
                                           ANALYSIS 

   I.       Standard of Review 

         The Court reviews the portions of the R&R to which Anderson objects de novo. See 

28 U.S.C. § 636(b)(1).  

   II.      Whether Anderson is “In Custody” For Purposes of 28 U.S.C. § 2241(c)(3) 

         The R&R first points out that Anderson cannot seek habeas relief because he is not 

“in  custody”  as  required  by  the  federal  habeas  statute.  (R&R  at  3.)  Anderson  did  not 

directly object to this determination, and so the Court reviews it for clear error. See Fed. 

R. Civ. P. 72; Montgomery v. Compass Airlines, LLC, 98 F. Supp. 3d 1012, 1017 (D. Minn. 

2015) (“Objections which are not specific but merely repeat arguments presented to and 

considered  by  a  magistrate  judge  are  not  entitled  to  de  novo  review,  but  rather  are 

reviewed  for  clear  error.”).  This  court  may  only  consider  habeas  petitions  from 

individuals who are “in custody in violation of the Constitution or laws or treaties of the 

United States.” 28 U.S.C. § 2241(c)(3). The Supreme Court has “interpreted the statutory 

language  as  requiring  that  the  habeas  petitioner  be  ‘in  custody’  under  the  conviction  or 

sentence under attack at the time his petition is filed.” Maleng v. Cook, 490 U.S. 488, 490–91 

(1989) (emphasis added). Anderson’s detainment by the State of Minnesota is due to his 




                                                  3 
civil commitment, and not a criminal conviction. Because Anderson is not “in custody” 

as required by § 2241, the R&R did not clearly err in dismissing his petition.  

   III.      Whether Anderson’s Petition is Timely 

          The R&R also notes that Anderson’s petition is untimely. (R&R at 3.) Anderson 

argues his habeas petition is not time‐barred for three reasons. First, he argues “[t]he State 

did not breach the terms of the contract until the final commitment order was entered in 

2007.” (Pet’s Obj. at 7.) Section 2244(d)(1) provides that “[a] 1‐year period of limitation 

shall apply to an application for a writ of habeas corpus by a person in custody pursuant 

to the judgment of a State court.” The period runs from the latest of:  

                (A) the  date  on  which  the  judgment  became  final  by  the 
                    conclusion  of  direct  review  or  the  expiration  of  the  time 
                    for seeking such review;  
                (B) the date on which the impediment to filing a application 
                    created by State action in violation of the Constitution or 
                    laws of the United States is removed, if the applicant was 
                    prevented from filing such State action; 
                (C) the  date  on  which  the  constitutional  right  asserted  was 
                    initially recognized by the Supreme Court, if the right has 
                    been newly recognized by the Supreme Court and made 
                    retroactively applicable to cases on collateral review; or 
                (D)  the  date  on  which  the  factual  predicate  of  the  claim  or 
                    claims presented could have been discovered through the 
                    exercise of due diligence.  
 
28 U.S.C. § 2244(d)(1)(A)–(D). 
 
       Only the first and fourth factors apply in this case. The timeline has passed for the 

first factor as the final judgment on Anderson’s criminal convictions occurred decades 

earlier. As the R&R notes, Anderson could argue his case is timely under the fourth factor 


                                                  4 
because “he could not have known about the state government’s alleged broken promise 

not to pursue civil commitment until the government in fact broke its promise.” (R&R at 

4.)  But  as  the  R&R  also  points  out,  Anderson  knew  the  state  was  seeking  civil 

commitment  in  2002.  Id.;  see  Anderson  v.  State,  No.  A17‐1104,  2018  WL  1997087,  at  *2 

(Minn.  Ct.  App.  Apr.  30,  2018).  Anderson’s  petition  is  therefore  untimely  under  the  § 

2244(d)(1) factors. 

        Anderson also argues that the Court should excuse his untimeliness because of (1) 

mental illness and (2) his lack of access to courts arising from being committed to MSOP. 

Courts may, under certain circumstances, toll the statute of limitations in § 2244(d)(1). 

Kreutzer v. Bowersox, 231 F.3d 460, 463 (8th Cir. 2000). “Equitable tolling is proper only 

when extraordinary circumstances beyond a prisonerʹs control make it impossible to file 

a petition on time.” Id. Anderson does not explain how mental illness or being committed 

to MSOP made it impossible for him to file his petition on time. This is not the first time 

Anderson  has  filed  a  habeas  petition  during  his  civil  commitment,  which  suggests 

Anderson has not previously had trouble filing these kinds of petitions. See Anderson v. 

Dayton, No. 13‐CV‐3152 (DWF/LIB), 2014 WL 1309143, at *3–4 (D. Minn. Mar. 31, 2014). 

Without more specific information as to why it was not possible for Anderson to file his 

petition on time, the Court will not engage in equitable tolling of the statute of limitations 

in this case.  




                                                5 
   IV.      Additional Matters 

         The R&R addressed several additional matters in this case. (R&R at 5–6.) First, the 

R&R  recommended  that  this  Court  not  grant  Anderson  a  certificate  of  appealability 

(“COA”). (R&R at 6.) To receive a COA in a habeas petition under § 2254, the petitioner 

must  make  “a  substantial  showing  of  the  denial  of  a  constitutional  right.”  28  U.S.C.  § 

2253(c)(2). Anderson has not made such a showing. It is well‐established that he is not in 

custody for habeas purposes and that his petition is untimely. And, as the R&R noted, 

“Anderson has not identified . . . anything novel, noteworthy or worrisome about this 

case  that  warrants  appellate  review.”  (R&R  at  6.)  Therefore,  Court  denies  Anderson  a 

COA in this case.    

         The  R&R  also  recommends  denying  Anderson’s  IFP  application.  (Id.  at  5.) 

Anderson  did  not  directly  object  to  this  recommendation.  (Id.)  Denial  of  the  IFP 

application  is  appropriate  because  the  Court  is  dismissing  this  action.  See  Kruger  v. 

Erickson, 77 F.3d 1071, 1074 n.3 (8th Cir. 1996). Further, the R&R recommends granting 

the  Attorney  General’s  motion  to  dismiss  on  the  grounds  that  he  is  not  a  proper 

respondent in this case [ECF No. 7]. (Id.) This motion is denied as moot because the court 

is dismissing the case. Finally, Anderson objects to the R&R’s recommendation to deny 

his motion for appointment of counsel. (Pet.’s Obj. at 9; R&R at 5.) The Court also denies 

this  motion  as  moot  because  this  case  is  dismissed.  United  States  v.  Brown,  No.  12‐CR‐

0172(3)  (SRN/AJB),  2018  WL  2135015,  at  *8  (D.  Minn.  May  9,  2018)  (“Because  [the 



                                                 6 
Plaintiff’s]  claims  fail  both  procedurally  and  substantively,  his  related  motions  for  the 

appointment of counsel and for IFP status are denied without prejudice as moot.”). 


                                          CONCLUSION 

       Based on the foregoing, and on all the files, records and proceedings herein, the 

Court OVERRULES Anderson’s objections [ECF No. 17], and ACCEPTS the R&R [ECF 

No. 16]. IT IS HEREBY ORDERED THAT: 

       1.  Anderson’s petition for a writ of habeas corpus [ECF No. 1] is SUMMARILY 

           DENIED; 

       2. Anderson’s application to proceed in forma pauperis [ECF No. 2] is DENIED; 

       3. Anderson’s  motions  for  appointment  of  counsel  [ECF  Nos.  4  &  15]  are 

           DENIED; 

       4. Respondent Keith Ellison’s motion to dismiss [ECF No. 7] is DENIED as moot; 

           and 

       5. No certificate of appealability is issued.  

LET JUDGMENT BE ENTERED ACCORDINGLY.  

 

Dated: April 1, 2019                                   BY THE COURT: 
 
                                                       s/Nancy E. Brasel                     
                                                       Nancy E. Brasel 
                                                       United States District Judge 




                                                  7 
